DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kirk Ekena on February 16, 2022 and February 23, 2022.
The application has been amended as follows: 
64.	A method for [[the]] determining the presence or absence of an Adenovirus target nucleic acid in a sample, the method comprising the steps of:
(A)	contacting [[a]] the sample with a combination comprising a first amplification oligomer comprising a target hybridizing sequence selected from the group consisting of SEQ ID NOS: 71, 72, 73, and 74, a , and at least one additional amplification oligomer comprising a target hybridizing sequence selected from the group consisting of SEQ ID NOS: 61, 62, 71, 72, 73, and 74, wherein the at least one additional amplification oligomer is different from the first amplification oligomer and the second amplification oligomer; 
(B)	performing an in vitro nucleic acid amplification reaction wherein the Adenovirus target nucleic acid, if present in the sample, is used by the combination of amplification oligomers configured to amplify the Adenovirus target nucleic acid to generate an amplification product; and 
(C)	detecting the amplification product;
thereby determining the presence or absence of the Adenovirus target nucleic acid in the sample.
107.	Delete the word “further”.
108.	Delete the word “further”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Detecting adenovirus nucleic acid using the three recited amplification oligomers is not taught or fairly suggested by the prior art.  Applicant has demonstrated that a combination of three amplification oligomers selected from SEQ ID NOs:61, 62 and 71-74 to detect adenovirus nucleic acid is more sensitive and specific in detection assays. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicole Kinsey White whose telephone number is (571)272-9943. The examiner can normally be reached M to Th 6:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent 





/NICOLE KINSEY WHITE/Primary Examiner, Art Unit 1648